NON-FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/19, 1/18/20, 1/21/20, 6/23/2020 and 4/13/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such limitation(s), found in claims 1-18, is/are: “posture data generation unit”,  “imaging unit”, and “notification unit”. 

Examiner interprets the “posture data generation unit” to correspond to a three-axis gyro sensor and a three-axis acceleration sensor, element 101 inside the casing 2 as shown in Figures 1, 19 & 28 in view of in paragraph [0199].
Examiner interprets the “notification unit” to correspond to element 14 including a LED light source (para[0133]) OR light emitting unit 129 (as another example para [0447]), which functions as a notification unit that performs notification to correlate image data with posture data on the basis of a trigger as shown in Figures 1, 19 & 28 or other examples stated in paragraph [0552].
Examiner interprets the “imaging unit” to correspond to optical system 3, the imaging element unit 112, and the signal processing unit 121 provided as an imaging unit that captures an image by a lens optical system and generates image data as shown in Figures 1, 19 & 28 in view of in paragraph [0264].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 11-15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui (US 2016/0155224).

 	As per independent claim 1, Matsui teaches an imaging apparatus (See Figures 1 & 3-5 AND paragraphs [0023], [0026], [0029], [0036-0037], [0043] and [0056-0057]) comprising: 
an imaging unit that generates image data (Fig.1: digital camera 100 including “imaging unit” image pickup unit 102, the image pickup process is a process in which object light with which an image is formed by a lens included in the image pickup unit 102 is converted into an electric signal which is subjected to, for example, a noise reduction process so that digital data is output as image data.); 
a posture data generation unit that generates posture data (Fig.1: GPS accessory 120 including direction acquisition unit 125 detects the direction of the GPS accessory 120, and outputs the direction information. The direction acquisition unit 125 “posture data generation unit” may include an acceleration sensor, and a gyro sensor, para [0036]. The release switch has a SW1 and the SW2. When the release switch enters a so-called full press state, the SW2 is turned ON. In this state, an instruction to perform the image pickup process is received. In step S303, if the controller 101 determines that the SW2 is ON, the process proceeds to step S305. In step S305, the controller 101 performs an image pickup process by using the image pickup unit 102, and obtains an image. In step S306, the controller 101 associates the position information and the direction information, which are stored in the work memory 104, with the image obtained in step S305, and records them on the recording medium 110.); 
a notification unit that performs notification for correlating the image data and the posture data on a basis of a trigger (Fig.1: controller 121 “notification unit” and para [0037]. Direction information acquired by the direction acquisition unit 125 AND position information acquired by position acquisition unit 126 can be transmitted to the digital camera 100 in accordance with the control by the controller 121. Fig.3: S303 “based on trigger” AND Fig.3: S306 “performs notification for correlating the image data and the posture data”. See above limitation discussion.); 
and a detector that detects notification by the notification unit (Fig.3: S309 and para [0037 & 0043] “detector”. When the SW2 is turned ON, the continuous shooting operation starts. During the continuous shooting operation according to the present embodiment, position information and direction information are not regularly obtained. Instead, the digital camera 100 according to the present embodiment obtains direction information from the GPS accessory 120 in a time period between the image pickup processes “detector that detects notification by the notification unit”). 

	As per claim 2, Matsui teaches the imaging apparatus according to claim 1, wherein the notification unit performs notification so that notification information is included in the captured image data (Matsui, Figures 2 & 5 and para [0057]: in step S306, the controller 101 associates the position information and the direction information, which are stored in the work memory 104, with the image obtained in step S305, and records them on the recording medium 110.). 

	As per claim 5, Matsui teaches the imaging apparatus according to claim 1, wherein the posture data generation unit performs posture data generation once per frame on a basis of a frame synchronization signal asynchronous with the imaging unit (Matsui, para [0043]: When the SW2 is turned ON, the continuous shooting operation starts. As described above, the image pickup processes in the continuous shooting operation according to the present embodiment are performed at certain intervals. During the continuous shooting operation according to the present embodiment, position information and direction information are not regularly obtained. Instead, the digital camera 100 according to the present embodiment obtains direction information from the GPS accessory 120 in a time period between the image pickup processes. In FIG. 5, it can be seen that the posture data generation unit performs posture data generation once per frame on a basis of a frame synchronization signal asynchronous with the imaging unit.).
	As per claim 6, Matsui teaches the imaging apparatus according to claim 1, wherein the posture data generation unit performs posture data generation once or a plurality of times per frame on a basis of a frame synchronization signal common with the imaging unit (Matsui discloses different synchronization schemes (Figures 2 and 5) between the periods of the image capture and posture (i.e. direction & position) data generation, in which direction & position data may be regularly “synchronously” obtained constantly (para [0036-0037]) and non-regularly “asynchronously” obtained (para [0043]). When the SW2 is turned ON, the continuous shooting operation starts. As described above, the image pickup processes in the continuous shooting operation according to the present embodiment are performed at certain intervals. During the continuous shooting operation according to the present embodiment, position information and direction information are not regularly obtained. Instead, the digital camera 100 according to the present embodiment obtains direction information from the GPS accessory 120 in a time period between the image pickup processes. In the art, that the posture data generation unit performs posture data generation once or a plurality of times per frame on a basis of a frame synchronization signal common with the imaging unit, see Figures 2 and 5)
(Matsui discloses different synchronization schemes between the periods of the image capture and posture (i.e. direction & position) data generation, in which direction & position data may be regularly “synchronously” obtained constantly (para [0036-0037]) and non-regularly “asynchronously” obtained, para [0043]. The posture (i.e. direction & position) data generation ADDS this info with respective image capture frames based on a frame synchronization signal, see Figures 2 & 5). 	As per claim 12, Matsui teaches the imaging apparatus according to claim 1, wherein the posture data generation unit generates posture data based on detection information of a gyro sensor (Matsui, Fig.1 and para [0036]: A direction acquisition unit 125 detects the direction of the GPS accessory 120, and outputs the direction “posture” information. The direction acquisition unit 125 may include an acceleration sensor, and a gyro sensor.). 	As per claim 13, Matsui teaches the imaging apparatus according to claim 1, wherein the posture data generation unit generates posture data based on detection information of an acceleration sensor (Matsui, Fig.1 and para [0036]: A direction acquisition unit 125 detects the direction of the GPS accessory 120, and outputs the direction “posture” information. The direction acquisition unit 125 may include an acceleration sensor, and a gyro sensor.). 
(Matsui, Fig.1: user operation unit 105, Fig.3: step S303 and para [0026 & 0054]: when the release switch enters a so-called full press state, the SW2 is turned ON. In this state, an instruction to perform the image pickup process is received. In step S303, the controller 101 determines whether the SW2 is ON or OFF.). 

	As per claim 15, Matsui teaches the imaging apparatus according to claim 1, wherein generation of image data stored as a moving image by the imaging unit and generation of posture data corresponding to image data stored as a moving image by the posture data generation unit are started by a common trigger (Matsui, Fig.1 & 3 and para [0056-0057]: In step S303, if the controller 101 determines that the SW2 is ON, the process proceeds to step S305. In step S305, the controller 101 performs an image pickup process by using the image pickup unit 102, and obtains an image. In step S306, the controller 101 associates the position information and the direction information, which are stored in the work memory 104, with the image obtained in step S305, and records them on the recording medium 110.).



independent claim 19, Matsui teaches an imaging method of an imaging apparatus (See Figures 1 & 3-5 AND paragraphs [0023], [0026], [0029], [0036-0037], [0043] and [0051-0064]) including: 
an imaging unit that captures an image by an optical system to generate image data (Fig.1: digital camera 100 “casing” including “imaging unit” image pickup unit 102, the image pickup process is a process in which object light with which an image is formed by a lens included in the image pickup unit 102 is converted into an electric signal which is subjected to, for example, a noise reduction process so that digital data is output as image data.), 
and a posture data generation unit that generates posture data of a casing including the imaging unit at a timing corresponding to the image data (Para [0029 & 0073] and Fig.1: GPS accessory 120 including direction acquisition unit 125 detects the direction of the GPS accessory 120, and outputs the direction information. The direction acquisition unit 125 “posture data generation unit” may include an acceleration sensor, and a gyro sensor, para [0036]. The release switch has a SW1 and the SW2. When the release switch enters a so-called full press state, the SW2 is turned ON. In this state, an instruction to perform the image pickup process is received. In step S303, if the controller 101 determines that the SW2 is ON, the process proceeds to step S305. In step S305, the controller 101 performs an image pickup process by using the image pickup unit 102, and obtains an image. In step S306, the controller 101 associates the position information and the direction information, which are stored in the work memory 104, with the image obtained in step S305, and records them on the recording medium 110. Figures 2 and 5), 
the imaging method comprising: 
a notification procedure for performing notification for correlating the image data with the posture data on a basis of a trigger (Fig.1: controller 121 “notification unit/procedure” and para [0037]. Direction information acquired by the direction acquisition unit 125 AND position information acquired by position acquisition unit 126 can be transmitted to the digital camera 100 in accordance with the control by the controller 121. Fig.3: S303 “based on trigger” AND Fig.3: S306 “performs notification for correlating the image data with the posture data”. See above limitation discussion. Figures 2 and 5), 
and a detection procedure for detecting the notification by the notification procedure (Fig.3: S309 and para [0037 & 0043] “detector procedure”. When the SW2 is turned ON, the continuous shooting operation starts. During the continuous shooting operation according to the present embodiment, position information and direction information are not regularly obtained. Instead, the digital camera 100 according to the present embodiment obtains direction information from the GPS accessory 120 in a time period between the image pickup processes “for detecting the notification by the notification procedure”).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US 2016/0155224) in view of Uemura (US 2016/0165111).

	As per claim 3, Matsui teaches the imaging apparatus according to claim 1, but remains silent to the claim feature “wherein the notification unit is a light emitting unit, and the detector is the imaging unit”. However, it is known in the analogous prior art to utilize a light emitting unit to emit a notification “synchronization” signal with the detector being the imaging unit such as evidenced by the prior art Uemura (See Figures 1A & 2 and Para [0060, 0079 & 0213-0215]: an optical sighting unit 500 that emits a light beam or a sighting mark for setting sights on a desired subject in the field of view area of the imaging apparatus 1; the position detection unit 706b is configured using a photo-reflector in which a light-emitting device and a light-receiving device are formed integrally.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uemura into suitable modification with the teachings of Matsui to conceive of a digital camera utilizing a light emitting unit to emit a notification “synchronization” signal with the detector being the imaging unit for the motivated reason of synchronizing image capture with position detection in the analogous art of a digital camera.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US 2016/0155224) in view of Shirakawa (US 2015/0334281).

	As per claim 8, Matsui teaches the imaging apparatus according to claim 1. Regarding the claim feature: “wherein the posture data generation unit generates posture data a plurality of times per frame period of the image data generated by the imaging unit”, Matsui discloses different synchronization schemes (Figures 2 and 5) between the periods of the image capture and posture (i.e. direction & position) data generation, in which direction & position data may be regularly “synchronously” obtained constantly (para [0036-0037]) and non-regularly “asynchronously” obtained (para [0043]). Thus, this claim feature is considered obvious over the prior art Matsui and furthermore, it is also known over prior art Shirakawa which discloses acceleration “posture” being detected, in synchronization with frames, plurality times per frame (Fig.2C & 3C and Para [0024-0049 and 0051-0070]). Therefore, it would have been Shirakawa into suitable modification with the teachings of Matsui to conceive of a digital camera generating posture data a plurality of times per frame period of the image data generated by the imaging unit for the motivated reason of synchronizing image capture with position detection and for meeting a desired computational load/power requirement in the analogous art of a digital camera.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US 2016/0155224) in view of Tohyama (US 2015/0181121).

As per claim 10, Matsui teaches the imaging apparatus according to claim 1. Regarding the claims features: “wherein, in the imaging unit, in a case of performing image data generation as an intermittent frame moving image, the posture data generation unit performs posture data generation in both an effective frame period and an ineffective frame period”, Matsui discloses different synchronization schemes between the periods of the image capture and posture (i.e. direction & position) data generation (Fig.5), in which direction & position data may be regularly “synchronously” obtained constantly (para [0036-0037]) and non-regularly “asynchronously” obtained (para [0043]). Thus, this claim feature is considered obvious over the prior art Matsui and furthermore, it is also known over prior art Tohyama during interval shooting, measurements from a direction sensor are recorded at regular intervals, as well as between shots (Fig.1-3 and Para [0004, 0030, 0033, 0049-0050]). Therefore, it would Tohyama into suitable modification with the teachings of Matsui to conceive of a digital camera performing posture data generation in both an effective frame period and an ineffective frame period for the motivated reason of synchronizing image capture with position detection in the analogous art of a digital camera.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US 2016/0155224) in view of Kosuke (JP 2008193333).

	As per claim 16, Matsui teaches the imaging apparatus according to claim 1 AND utilizing different triggers per the claim features “wherein generation of image data stored as a moving image by the imaging unit and generation of posture data corresponding to image data stored as a moving image by the posture data generation unit are started by different triggers” is considered obvious over Matsui’s invention disclosing a user operation unit 105 and acceleration/gyro sensor 125, which are known to be different types of triggers AND in further view of prior art Kosuke (Para [0062-0065, 0076, 0079 and 0138], moving image capture is triggered to start after an instruction to obtain acceleration data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kosuke into suitable modification with the teachings of Matsui to conceive of a digital camera which generates image data according to different triggers and stores posture data for the .

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US 2016/0155224) in view of Kazunori (JP 2006287330).

	As per claim 17, Matsui teaches the imaging apparatus according to claim 1, but remains silent to the claim features: “wherein electronic shutter speed control for controlling an exposure time in the imaging unit is performed as exposure adjustment, and an adjustment range of the exposure time of the electronic shutter speed control is switched between a first range and a second range in which the longest exposure time is set to shorter than that in the first range, on a basis of detection information of a gyro sensor or an acceleration sensor”.  However, a feature in which a shutter speed is  increased in accordance with a blur amount detected by an acceleration sensor or a gyro sensor is well known in the prior art. Furthermore, it is common practice, when doing so, to increase gain in order to adjust the exposure level, which is lowered as a result of the increase in shutter speed. See prior art Kazunori (Para [0036, 0040 and 0063]: when the amount of camera shake is equal to or greater than a predetermined value in the state where the second mode is set, the exposure of the imaging means is exposed to a predetermined value. By forcibly terminating the exposure with an exposure time shorter than the time, it is possible to prevent a blurred image due to camera shake from being captured. A first acceleration sensor 16 for detecting the angular velocity in the vertical direction and a second angular velocity sensor 17 for detecting the angular velocity in the horizontal direction are arranged inside. The vibration caused by camera shake can be detected as an angular velocity signal by a gyro, which is integrated with a microcomputer circuit or the like, and it is converted into an angular displacement, and the camera shake correction amount can be determined based on the angular velocity and the angular displacement.).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazunori into suitable modification with the teachings of Matsui to conceive of a digital camera which detects the shake amount with the gyro sensor or the acceleration sensor to adjust the shutter speed for the motivated reason of preventing reduced image quality in the analogous art of a digital camera.

	As per claim 18, Matsui in view of Kazunori teaches the imaging apparatus according to claim 17, wherein gain adjustment of an imaging signal is further performed in the imaging unit as the exposure adjustment, and in a case where the exposure time is switched to the second range, the gain maximum value in the gain adjustment is made higher than the gain maximum value in a case of the first range (Kazunori, para [0007, 0036, 0040, 0048, 0063]: discloses detecting the shake amount with the gyro sensor or the acceleration sensor to adjust the shutter speed “exposure time” AND discloses adjusting sensitivity or gain / automatic gain (AGC) of imaging signal which also equates to an exposure adjustment, and as understood by one of ordinary skill in the art would be expected to increase the exposure gain when the exposure time is decreased in order to guarantee the image quality).


Allowable Subject Matter
Claims 4, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.















Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is 571-270-5252.  The examiner can normally be reached on Mon - Fri 12:00-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698